BARCTJS, J.
Appellees have filed their motion to have the judgment of the trial court affirmed on certificate. It appears that the judgment was rendered April 9, 1931; that the appeal bond was filed and approved April 28, 1931. The term of this court to which said appeal was returnable expired the first Monday in October, 1931. The law is well settled that this court cannot affirm on certificate a judgment of the trial court after the term to which it was appealable has expired. Farmers’ & Merchants’ Lumber Co. v. Fidelity & Union Casualty Co. (Tex. Civ. App.) 45 S.W. (2d) 754 and authorities there cited.
Since it appears that this court does not have jurisdiction of the motion to affirm on certificate, same is dismissed.